McBRIDE, Judge.
Thomas B. Wheeler and Harold Victor, receivers of Standard General Realty Company, Inc., (see docket No. 202,029, Civil District Court for the Parish of Orleans) brought this proceeding seeking an injunction against the Public Administrator in and for the Parish of Orleans to restrain said officer from selling or otherwise disposing of or encumbering certain real property located in the Parish of St. Tammany, which the Public Administrator is administering on his contention that said property is “abandoned”. The receivers of the corporation claim the property is owned by their corporation. After a hearing on the rule nisi, the trial court denied a preliminary injunction and dismissed the rule. The receivers have appealed.
An injunction should have been issued. On this day in an opinion handed down by us in the matter entitled Campbell v. Standard General Realty Company, Inc., La.App., 185 So.2d 598, No. 2095 of our docket, we held that the Public Administrator in and for the Parish of Orleans has no extra-territorial jurisdiction or authority to administer the “abandoned” real property here involved located in the Parish of St. Tammany, and that his appointment as administrator thereof was null and void ab initio.
Therefore, pursuant to C.C.P. art. 2164, which endows us with power to render any judgment which is just, legal, and proper upon' the record on appeal, we hereby reverse the judgment appealed from and *586it is now ordered, adjudged and decreed that a permanent injunction be issued against L. J. Scanlon, Public Administrator, in and for the Parish of Orleans, restraining him and anyone acting for him from administering, selling or otherwise disposing of or encumbering the real property in the Parish of St. Tammany claimed by the receivers as belonging to Standard General Realty Company, Inc.; all the receivers shall bear their own costs in connection with this injunction proceeding, as well as the costs of their appeal herein. See R.S. 9:1588; Watson v. Metropolitan Life Ins. Co., La.App., 156 So. 590.
Reversed.